         Case 1:19-cr-00541-DKC Document 24-1 Filed 02/14/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                      )
                                               )
       v.                                      )                CASE NO.: DKC-19-00541
                                               )
CATHERINE E. PUGH                              )
                                               )

                                               ORDER

       Before the Court is the Defendant’s Motion for Leave to File Sealed Materials. The

proposed materials to be sealed are portions of a sentencing memorandum as well as portions of

Exhibit A, and Exhibits D, E and F thereto in their entirety.

       The Court has come to the conclusion that these materials contain sensitive and

confidential medical information and third party identifying information which should be placed

and remain under seal.

       For these reasons and for good cause shown, the Defendant’s Motion for Leave to File

Sealed Materials is GRANTED. It is further ORDERED that those portions of Defendant’s

sentencing memorandum that contain medical information, including Exhibits D, E and F thereto,

and confidential identifying information concerning third parties contained in Exhibit A, shall be

SEALED until further order of this Court.

       SO ORDERED, this ___ day of February, 2020.



                                                       _____________________________
                                                       DEBORAH K. CHASANOW
                                                       UNITED STATES DISTRICT JUDGE
